DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/06/2020 has been considered by the examiner.

Allowable Subject Matter
Reasons of Allowance:
2. 	Claims 1–20 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closet prior arts as cited (e.g., Prabu et al., U.S. Patent Publication No. 2021/0004700 A1; and, Kushnir et al., U.S. Patent Publication No. 2020/0202210 A1) does not teach  “inputting the labeled output into a performance predictor, wherein the performance predictor is a meta model trained with another portion of the unlabeled production data, a training set used to train the base model, and a test set portioned from the training set; outputting, by the performance predictor, binary outcomes relating to the labeled output produced by the trained base model, the binary outcomes indicating whether the base model selected a correct label; and computing a performance metric for the labeled output by analyzing the binary outcomes for each sample in the labeled output” as recited in claims 1, 9 and 17. Therefore claims 1, 9 and 17 are allowed. All other claims depending on claims 1, 9 and 17 are allowable at least by dependency on claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 26, 2022